Section 19-a of the City Home Rule Law is captioned "Provisions for adoption of amendments." It prescribes a procedure whereby "a local law amending a city charter" shall become operative if the law receive the affirmative vote of a majority of the qualified electors of the city voting thereon. (My emphasis.) The question made in this case is one as to the range of the direct local legislation thus authorized. As read by this court, the above word "amendments" means in this connection no more than such changes in a city charter as are related to the existing charter text. For a number of reasons, I do not agree to that construction.
When so used without restriction, the word "amendments" is to be taken to include not only corrections or alterations of an antecedent text but also additions wholly alien thereto. (Denver v. New York Trust Co., 229 U.S. 123, 145; ChristianFeigenspan, Inc., v. Bodine, 264 F. 186, 190, 253 U.S. 350;State ex rel. Greenlund v. Fulton, 99 Ohio St. 168, 179.) Our Legislature has consistently styled such an independent addition to a city charter as "An Act to amend" the instrument. (See Cityof Watertown v. Fairbanks, 65 N.Y. 588; Willis v. City ofRochester, 219 N.Y. 427, 432.) In quite the same fashion, this court in Matter of Stoughton v. Cohen (281 N.Y. 343) said: "Reference to the revised record of the Constitutional Convention *Page 492 
of 1938 shows an intention to amend the then existing Constitution by adding thereto new articles and modifying certain portions" (p. 347). I see no reason for supposing that the Legislature did not follow this settled usage when the word"amendments" was unreservedly employed in section 19-a of the City Home Rule Law.
No question in respect of the phraseology of any particular city charter is here presented. At the moment, section 19-a of the City Home Rule Law is all that calls for construction. Nevertheless, I recognize that a city charter always embodies words which are the organic law of the municipal corporation and its Constitution. (See City Home Rule Law, § 2 and 1 Dillon on Municipal Corporations, 5th ed. § 59.) From that more elevated viewpoint, the broader inquiry is whether an amendment of a Constitution must be related in some degree to an existing provision thereof.
Strong reasons for an affirmative answer were advanced in the attack upon the Eighteenth Amendment of the Federal Constitution — the prohibition of the manufacture, sale, et cetera, of intoxicating liquors for beverage purposes. (NationalProhibition Cases, 253 U.S. 350.) Thus Mr. Herbert A. Rice, as Attorney-General of Rhode Island, said: "It is `This Constitution' that may be amended. `This Constitution' is not a code of transient laws but a framework of government and an embodiment of fundamental principles. By an amendment, the identity or purpose of the instrument is not to be changed; its defects may be cured, but `This Constitution' must remain." (253 U.S. at p. 355.) In like vein, Mr. Elihu Root said: "The framers undoubtedly regarded the power to amend only as authorizing the inclusion of matter of the same general character as the instrument or thing to be amended; and as all the Constitutions of their day were concerned solely with the distribution and limitation of the powers of government, and not with the direct exercise thereof by the Constitution makers themselves, no amendment of the latter sort would have been deemed appropriate or germane by them." (253 U.S. at pp. 363-364.) This argument did not prevail. The highest court of the nation ruled that the Eighteenth Amendment — despite its irrelation to the existing text of the Federal Constitution — was within the general power to amend reserved by article V. (253 U.S. at p. 386; cf. Matterof Stoughton v. Cohen, supra.) *Page 493 
But no such mighty contest now detains us. Unlike our Constitutions, the charters of our cities never have been merely basic laws. The historical fact is that in respect of the peculiar composition of the governing body, these charters have been of great variety. (See 1 Dillon on Municipal Corporations, 5th ed. § 59.) Moreover, most of these charters contain numerous minor subjects which exhibit manifold differences in content and detail. (See People ex rel. City of Rochester v. Briggs,50 N.Y. 553; People ex rel. Ellis-Joslyn Pub. Co. v. CommonCouncil of City of Lackawanna, 223 N.Y. 445; Matter of Keep v.City of Lockport, 266 N.Y. 583; Heaton v. City of Cohoes,270 N.Y. 222, 226; Schaefer v. City of Long Beach, 271 N.Y. 81;  City of Johnstown v. Wells, 275 N.Y. 623; Kaplan v.City of Poughkeepsie, 279 N.Y. 153; Ellis v. City ofGeneva, 288 N.Y. 478.) Hence, section 19-a of the City Home Rule Law did not look to any need to preserve the essential character of ingrained procedures.
Section 2 of the City Home Rule Law provides: "As used in this chapter, * * * the term `charter' means a state statute or local law which establishes or continues the city as a municipal corporation or body politic and includes the fundamental provisions defining, extending or limiting its corporate powers or affecting the frame-work of its government." I agree with the court in its refusal to read this definition as a ban upon all amendments to a city charter save those affecting the structure of the city government.
In short, I believe the local law in question was "a local law amending a city charter" within the purview of section 19-a of the City Home Rule Law. (See Matter of Steinberg v. Meisser,291 N.Y. 685.)
LEHMAN, Ch. J., RIPPEY, LEWIS and CONWAY, JJ., concur with THACHER, J.; LOUGHRAN, J., dissents in opinion in which DESMOND, J., concurs.
Order affirmed, etc. *Page 494